IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


GARY J. STRAUSSER,             : No. 783 MAL 2014
                               :
              Respondent       : Petition for Allowance of Appeal from the
                               : Order of the Superior Court
                               :
         v.                    :
                               :
                               :
GROSS MCGINLEY LABARRE & EATON :
AND MALCOLM GROSS, ESQUIRE,    :
                               :
              Petitioners      :


                                    ORDER


PER CURIAM

     AND NOW, this 27th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.